Citation Nr: 0411413	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  97-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for a liver disorder to 
include as due to exposure to herbicides in service.

3.  Entitlement to service connection for a skin disorder to 
include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from September 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from April 1994 and August 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if further 
action is required on your part.


REMAND

A remand by the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and warrants 
the vacating of a subsequent Board decision. Id.  

The veteran seeks service connection for PTSD and for disorders of 
the liver and skin as residuals of exposure to Agent Orange in 
service.  In its March 1999 remand, the Board instructed the RO to 
undertake additional development.  In pertinent part, the RO was 
to secure a VA general medical examination with respect to the 
liver and skin disorders at issue, to seek confirmation of the 
veteran's alleged in-service stressors, to make a determination as 
to the existence of those stressors and as to the veteran's combat 
status, and, if necessary, to secure a VA psychiatric examination.  
Review of the claims folder reveals that the RO failed to comply 
with these instructions.  The Board emphasizes that, with the 
exception of the last instruction listed here, the March 1999 
remand makes no provision for omitting the requested development 
based on the RO's findings or the veteran's failure to provide 
requested information.  Therefore, despite the resulting 
additional delay, a remand is required for compliance with the 
instructions from the prior remand pursuant to Stegall.     

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the veteran to be scheduled for a VA 
general medical examination.  The claims folder and a copy of this 
remand must be made available and reviewed by the examiner prior 
to the examination.  The examination report must indicate whether 
such review was accomplished.  All tests deemed necessary by the 
examiner should be conducted and the examiner should review the 
results prior to completion of the report.  

The report of examination should include a detailed account of all 
manifestations of any skin or liver disorders found to be present.  
The examiner should provide a diagnosis of any skin disorder or 
liver disorder found to be present and should specifically 
indicate whether any disorder is related to Agent Orange exposure.  
The examiner is specifically requested to indicate whether or not 
the veteran has chloracne or any other Agent Orange related skin 
disorder.  The examiner should provide a complete rationale for 
all conclusions.

2.  The RO should review the file and prepare a summary of all the 
veteran's claimed stressors.  This summary and all associated 
documents should be sent to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, VA 22150-3197.  See VA MANUAL M21-1, Part VI, 
Paragraph 7.46 (1992).  The RO should request any information that 
might assist in corroborating the veteran's alleged stressors.

3.  Following the above, the RO must make a specific 
determination, based upon the complete record, with respect to 
whether the veteran was exposed to a stressor or stressors in 
service, and, if so, the nature of the specific stressor or 
stressors.  The RO must specifically render a finding as to 
whether the veteran "engaged in combat with the enemy."  If the RO 
determines that the record establishes the existence of a stressor 
or stressors, the RO must specify which alleged stressor or 
stressors in service are established by the record.  In reaching 
this determination, the RO should address any credibility 
questions raised by the record.

4.  If, and only if, the RO determines that the record establishes 
the existence of a stressor or stressors, then the RO should 
arrange for the veteran to be examined again by a psychiatrist to 
determine the nature of his psychiatric disorder.  All necessary 
studies or tests deemed necessary by the examiner are to be 
accomplished. The entire claims folder and a copy of this remand 
must be made available to and reviewed by the examiner prior to 
the examination.  The examination report must state whether such 
review was accomplished.  

The RO must specify for the examiner the stressor or stressors 
that have been established by the record.  The examiner must be 
instructed that only those events may be considered for the 
purpose of determining whether the veteran was exposed to a 
stressor in service.  The examination should be conducted with 
consideration of the criteria for PTSD.  The examination report 
should include a detailed account of all pathology found to be 
present.  If the examiner determines that the veteran has no 
psychiatric disorder it should specifically indicate so.  If a 
diagnosis of PTSD is appropriate, the examiner should specify 
whether each alleged stressor found to be established by the RO 
was sufficient to produce PTSD; whether all the diagnostic 
criteria to support a diagnosis of PTSD have been satisfied; and, 
whether there is a link between the current symptomatology and one 
or more of the in-service stressors found to be established by the 
record.  The report of the examination should include complete 
rationale for all opinions expressed. 

5.  After completing any additional necessary development, the RO 
should readjudicate the issues on appeal.  If the disposition of 
any claim remains unfavorable, the RO should furnish the veteran 
and his representative a supplemental statement of the case and 
afford the applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



